Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-2, 4-5, 7-8, 10-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, Taylor (Pub.2005/0060202) disclose a data acquisition module for use with a patient monitor that receives and monitors physiological data generated as an output signal from one or more sensors of a plurality of different sensor connected to a patient (Fig. 2, para [0048]), comprising:
    at least one multi-mode input port included in the module for communication with one of the sensors when the sensor is connected to the input port (Fig. 4, # 216 and 404 communication module);

     an interface circuit coupled to the input port (Fig. 4, #216 and # 404, para [0061]), wherein the interface circuit includes an adjustable power supply that applies an analog drive voltage signal to the sensor based on the sensor type and is operable to selectively apply an analog default voltage signal to the sensor when the sensor is initially connected to the input port (Fig.4, para [0061]).

Taylor teaches that the module 404 may automatically determine the driver to use, by evaluating the device 216 with which the user desires to connect (Para [0062]).

Cho (Pub.20140285225) disclose different sensor types (Fig. 1, para [0009], where automatically determining the type of a connected analog sensor);
that applies a drive voltage signal to the sensor based on the sensor type (Fig.2) and is operable to selectively apply a default voltage signal to the sensor when the sensor is initially connected to the input port, wherein the default voltage signal is independent of the type of sensor (para [0027]) and determines the type of sensor connected to the input port (Abstract); and
   a processor (Fig.1, CPU) positioned to receive the output signal from the sensor in response to the analog default voltage signal (para [0021]),
In Claim 1 the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of define:

In Claim 1, the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of define:
“a processor positioned to receive the output signal from the sensor in response to the analog default voltage signal, wherein the processor compares the output signal generated in response to the analog default voltage signal to known sensor profiles which are pre-determined anticipated responses upon application of the analog default voltage signal and determines the type of sensor connected to the input port based on the comparison to the known sensor profiles, wherein the analog drive voltage signal applied to the sensor has a value selected based upon the determined sensor type.”

Regarding Claim 8: Kim (Pub.2010/0113898) discloses a method of identifying a sensor connected to a multifunction input port of a patient monitor, the sensor generating an output signal indicative of a physiological parameter of a patient, comprising:
    connecting the sensor to the multi-function input port (Fig.1, para [0034], [0036]);
  generating an default voltage signal to the sensor from an adjustable power supply included in an interface circuit (para [0049]), when the sensor is initially connected to the input port, wherein the default voltage signal is independent of the type of sensor (para [0050]);
    receiving the output signal from the sensor generated in response to the default voltage signal (para [0048]).

Cho (Pub.2014/0285225) disclose generating an analog default voltage signal (para [0027]);
   analog drive voltage signal (Claim 4, where a first resistor having a first end connected to a drive voltage supply end and having a second end connected to an analog sensor output end);
   identifying the type of sensor connected to the input port (Abstract).

Lisogurski (Pub.2010/0249540) discloses operating the adjustable power supply to apply a drive voltage signal to the sensor having a value based on the identified type of 

In Claim 8, the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of define:
 “comparing the output signal generated in response to the analog default voltage signal to known sensor profiles; 
identifying the type of sensor connected to the input port based upon the comparison of the output signal generated in response to the analog default voltage signal to the known sensor profiles stored in a memory of a processor;
operating the adjustable power supply to apply an analog drive voltage signal to the sensor having a value based on the identified type of sensor”.

The Claim 14 comprises the similar limitations, as recited in claims 1 and 8.
 In Claim 14, the closest prior arts either singularity or in combination, fail to anticipate or render obvious that step of define:
“a processor positioned to receive the output signal from the sensor, wherein the processor compares the output signal to known sensor profiles which are pre-determined anticipated responses upon application of the analog default voltage signal and determines the type of sensor connected to the input port based on the comparison to the known sensor profiles, wherein the processor generates a sensor identifier”.

2, 4, 5, 7, 10, 11, 13 and 15-19 are allowed due to their dependency on claims 1, 8 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-23022302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857